DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.        The information disclosure statement (IDS) submitted on 10/08/21, 10/29/21, and 11/23/21 were filed after the mailing date of the Non-Final Office action on 06/30/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.         Applicant's amendment filed on 09/30/21 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 09/30/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Election/Restrictions
5.        Claims 1-4, 6-12, 14-19 are allowable. The restriction requirement to the claim 13 directed to a non-elected invention/species as set forth in the previous Office action, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 13 is directed to a non-elected invention/species, is rejoined because claim 13 require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
6.        Claims 1-4, 6-19 are allowed.

Examiner’s Amendment
7.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carolyn S. Powell on 10/05/21.

           The application has been amended as follows: 
         (i)       In claim 1, please change the recitation “an equivalent” to “the equivalent” in line 17.
(ii)       In claim 3, please delete the recitation “iron (II,III) oxide”
       (iii)       In abstract, please change the recitation “The present disclosure relates methods of suspending at least one weighting agent in a drilling fluid. The embodiments” in lines 1-2 to “The methods of suspending at least one weighting agent in a drilling fluid”

Reasons for Allowance 
8.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Yang (US 2016/0017202), Malecki (US 2010/0224129) and Graham (WO 03/004155). Amended claim 1 require individual nanoparticles of the iron oxide catalyst nanoparticles comprise 10 wt % or less transition metal as calculated by a weight of the iron oxide. Neither Yang nor Malecki disclose the claim 1 amended feature. Further, Graham discloses a catalyst system for the synthesis of the carbon nanotubes by the chemical vapor deposition method, wherein the catalyst comprises mixture of iron oxide (FeO) and transition metals such as Cr, and Ni, wherein the catalyst comprises 67 atomic percent iron, 18 atomic percent chromium, and 7 atomic percent nickel (page 3, lines 1-15, claims 1-4). The closest prior arts do not suggest or disclose the claimed invention.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766